


August 29, 2014


CHANGE IN CONTROL AGREEMENT
BETWEEN WHITESTONE REIT AND BRADFORD D. JOHNSON


THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made at HOUSTON, TEXAS,
as of this 29th day of August, 2014 (the "Effective Date"), between WHITESTONE
REIT, a Maryland real estate investment trust (the “Company”) and BRADFORD D.
JOHNSON, 2419 Brazoria, Houston, Texas, 77019 (“Johnson”).
WITNESSETH:
WHEREAS, Johnson holds the office of Vice President of Acquisitions and Asset
Management of the Company;
WHEREAS, Johnson has made and is expected to continue to make major
contributions towards the profitability, growth, and financial strength of the
Company;
WHEREAS, the Company’s shareholders have approved the 2008 LONG TERM INCENTIVE
OWNERSHIP PLAN (the “LTIOP”), and awards of restricted common shares and
restricted share units (“Awards”) under the LTIOP are integral to this Agreement
(”Agreement”);
WHEREAS, the compensation committee (“Compensation Committee”) of the Company’s
board of trustees (“Board”) has been authorized by the Board to implement, and
has made Awards under the LTIOP in two phases, the 2008 Strategic Plan (“2008
Plan”), and the 2013 Strategic Plan (“2013 Plan”) collectively referred to as
(“Plan”) and may make additional Awards in the future; and,
WHEREAS, the Company and Johnson desire to enter into this Agreement pursuant to
which the Company will provide for payments, vesting of Awards and other
benefits to Johnson upon the occurrence of a Change in Control, as defined in
this Agreement;
NOW, THEREFORE, in consideration of the Company continuing to employ Johnson
after the date hereof, the premises and the mutual covenants herein contained,
the Company and Johnson agree as follows:
1.Contract Period. This Agreement shall be effective as of the date stated in
the first sentence of this Agreement and shall continue until Johnson’s
employment by the Company is terminated for whatever reason; provided, however
that nothing in this Section 1 shall be construed in a manner to deny or
abrogate Johnson’s entitlement to the payments and benefits described below in
connection with a Change in Control of the Company as defined herein.


2. Compensation and Benefits; No Employment Agreement. Nothing in this Agreement
shall be construed as an agreement to employ Johnson, and Johnson shall continue
to serve as an officer and employee of the Company at the will and pleasure of
the Company. Johnson’s employment by the Company may be terminated at any time
by the Company’s chief executive officer, and he may be removed from the office
of Vice President by the Board at any time. For such period as Johnson shall be
employed by the Company, he will be entitled to such base salary (“Base
Salary”), bonus or other cash incentive compensation (“Bonus”), which Bonus
shall constitute “performance awards” pursuant to the LTIOP, as may be
determined and approved from time to time by the Compensation Committee.
Together, Base Salary and Bonus shall be referred to as “Annual Base
Compensation.” In addition, Johnson shall receive the awards under




--------------------------------------------------------------------------------




the Plan granted prior to the Effective Date, and may receive other awards under
the Plan at such times and in such amounts as may be granted to Johnson by the
Compensation Committee subsequent to the Effective Date, in each case subject to
applicable vesting provisions as set forth in award agreements and/or the LTIOP.
In addition, the Company may continue (but is not obligated) to provide Johnson
with (a) health and welfare benefits to the same extent made available to
employees generally, including family health insurance, travel accident
insurance, life and accidental death insurance, and long term disability
insurance, (b) directors and officers liability insurance, (c) full
participation in any 401(k), profit sharing, pension or other retirement benefit
plan (“Pension Plan”) either in place or that are put in place during Johnson’s
employment, and (e) such other benefits that the Board may from time to time
authorize.


To the extent that Johnson’s employment is terminated prior to a Change in
Control on account of his death, by him voluntarily or by the Company for any
reason or no reason, Johnson shall not be entitled to any payment of severance
or continued provision of benefits by reason of this Agreement, it being
intended by the parties that this Agreement only apply in the event of a Change
in Control of the Company.


3.Definitions. A “Change in Control” shall have the meaning given to it in the
LTIOP. For purposes of this Agreement, “Cause” for termination shall be deemed
to exist if: (i) Johnson fails to devote the time and effort required for him to
perform his duties hereunder; (ii) Johnson is convicted of a felony involving
moral turpitude; (iii) Johnson engages in acts in violation of the
confidentiality provisions of Section 5; or (iv) Johnson willfully, wantonly,
and without approval of the Board (including, for this purpose, the Board of any
successor to the Company) takes any action that he knows to be materially
adverse to the interest of the Company and its shareholders, collectively.
However, if any failure on Johnson’s part referred to in clause (i) or (ii) of
the foregoing definition of Cause is curable, Cause shall not be deemed to exist
for purposes of terminating Johnson’s employment unless the Company first gives
him written notice specifying the nature of the failure and the steps that he
must take to cure the failure, and Johnson fails to take those steps within 30
days after the notice is given. For purposes of this Agreement, “Good Reason”
for Johnson to terminate his employment by the Company shall be deemed to exist
if: (A) Johnson’s base salary is reduced below the amount in effect at the time
of a Change in Control; (B) Johnson’s Bonus payment for the annual period first
ending after the Change in Control is less than Johnson’s Bonus for the calendar
year ending immediately prior to the Change in Control; (C) Johnson’s benefits
are materially reduced from those Benefits in effect at the time of the Change
in Control; (D) Johnson is removed from any of his offices or responsibilities
or his duties with the Company are otherwise reduced to such an extent that he
no longer has the same authority commensurate with his duties to the Company at
the time of the Change in Control; or (E) Johnson’s principal place of
employment for the Company is relocated outside of the Houston metropolitan area
and, as a result, he is required to relocate. For purposes of this Agreement,
Johnson’s employment shall be deemed to have been terminated by the Company
“without Cause” if “Cause” is not deemed to exist as defined above or if James
C. Mastandrea (“JCM”) shall cease to serve as Chairman of the Board and/or
President and Chief Executive Officer of the Company on account of termination
of JCM’s employment by the Company without cause, JCM’s termination of his
employment for good reason and/or JCM’s failure to be renominated and/or
re-elected as a member of the Board.
 
4.Payments upon Termination in the event of a Change in Control. If Johnson’s
employment is terminated voluntarily by Johnson without Good Reason,
involuntarily on account of his death or disability, or by the Company for Cause
after any Change in Control, then the




--------------------------------------------------------------------------------




Company shall pay to Johnson only the amounts described in subsection (a)
immediately below. Otherwise, following any termination of Johnson’s employment
with the Company within two (2) years after a Change in Control, the Company
shall pay and provide to Johnson, after the date of the termination (the
“Termination Date”), the amounts and benefits set forth below. For the avoidance
of doubt, and notwithstanding any other provision to the contrary in any Award
agreement (and this Agreement shall be deemed to amend any contrary provision in
any such Award agreement), all unvested Awards shall immediately vest on the
earliest date set forth in subsection (d) of this Section 4, and any restricted
share units that so vest will be immediately exchanged for or converted into
fully vested restricted shares of the Company.


(a) Termination by the Company or by Johnson for any Reason. Upon any
termination of Johnson’s employment for any reason or for no reason, the Company
shall pay to Johnson all accrued and unpaid Base Compensation, accrued Bonus and
other benefits (e.g., accrued vacation) with respect to periods ending on or
before the Termination Date.


(b) Termination by the Company without Cause, or by Johnson for Good Reason. If
Johnson’s employment hereunder is terminated by the Company without Cause, or by
Johnson for Good Reason, in addition to (but not in duplication of) all other
compensation payable hereunder, the Company shall pay and provide to Johnson the
following amounts and benefits:


(i) A lump sum cash payment of 1.5 times his Annual Base Compensation for the
previous full calendar year.


(ii) Continuation of benefits as described in Section 2 for a period of one
year.


(c) Full Satisfaction; Mitigation. Payment and provision of the salary and
benefits to which Johnson is entitled under this Section 4 shall constitute full
satisfaction of all obligations of the Company to Johnson arising under this
Agreement and/or in connection with the termination of his employment. Payment
or provision of the items set forth in Section 4(b) above shall be conditioned
upon Johnson executing and delivering to the Company a release of all claims
Johnson may have against the Company up to the date of termination.
 
(d)    Escrow Arrangement. To secure payment of the benefits provided for in
this Section 4 the Company agrees to establish an irrevocable escrow account
(the “Escrow Account”) at a national bank acceptable to Johnson (the “Bank”)
promptly upon the earliest to occur of (i) Johnson’s receipt in writing of
notice of termination of his employment upon a Change in Control, (ii) public
notice of Change in Control, (iii) an agreement in principle to effect a Change
in Control, or (iv) the date of consummation of a Change in Control (“Change in
Control Date”). The amount of security required on deposit in the Escrow Account
shall be the maximum cash amount that the Company would be required to pay to
Johnson under Section 4.


The escrow amount established pursuant to this Section 4(d) shall be maintained
on deposit in the Escrow Account until receipt by the Bank of written
acknowledgement by Johnson that he has received all amounts payable to him by
the Company under Section 4 or otherwise releases such amounts. Amounts
deposited in the Escrow Account shall be paid out by the Bank only to Johnson or
his designated beneficiary, in such amount as Johnson shall certify to the Bank
as the amount he is owed by the Company and that the Company has not paid under
Section 4 of this Agreement, or to the Company, to the extent that any amount
remains on deposit in the Escrow Account after the Company shall have made all
payments hereunder that it shall be obligated to make or until Johnson shall
release such amounts to the Company by written release. If any amount payable to
Johnson pursuant to Section 4 is not paid by the




--------------------------------------------------------------------------------




Company or the Bank when due, interest on such payments shall accrue at the rate
of one percent (1%) per month, or the highest rate allowed by law, whichever is
lower, until all overdue payments are paid in full.


5.Confidentiality; Non-Competition. Johnson acknowledges that the business in
which the Company is engaged is competitive and that his employment with the
Company has required and will require that he have access to and knowledge of
confidential and proprietary information pertaining to the Company’s operations
and its properties (“Confidential Information”). Johnson shall not, during the
term of his employment hereunder or at any time thereafter, except in connection
with the performance of services hereunder or in furtherance of the business of
the Company, communicate, divulge, or disclose to any other person not a
Trustee, officer, employee, or affiliate of, or not engaged to render services
to or for, the Company or use for his own benefit or purposes any Confidential
Information that he has obtained from the Company during the term of his
Employment under this Agreement, except that this provision shall not preclude
Johnson from communication or use of Confidential Information made known
generally to the public by any party unrelated to Johnson, or from making any
disclosure required by applicable law, rules, regulations, or court or
governmental or regulatory authority order or decree provided that, if
practicable, Johnson shall not disclose any Confidential Information without
first giving the Company notice of intention to make that disclosure and an
opportunity to interpose an objection to the disclosure.


During the term of this Agreement and for a period of one (1) year after
termination of Johnson’s employment following a Change in Control, Johnson shall
not, directly or indirectly as an employee, officer, director, trustee,
consultant, partner, member or shareholder (other than as a passive shareholder
of less than 1% of the outstanding stock of a publicly-traded company), have any
interest in or perform any services in respect of any property that meets the
Company’s publicly-stated definition of a Community Centered Property within a
five (5) mile radius of any property then-owned by the Company.


6.Merger or Transfer of Assets of the Company. The Company will not consolidate
with or merge into any other entity, or transfer all or substantially all of its
assets or shares to another entity, unless such other entity expressly assumes
this Agreement in a signed writing and delivers a copy thereof to Johnson. Upon
such assumption the successor entity shall become obligated to perform the
obligations of the Company under this Agreement, and the term “the Company” as
used in this Agreement shall be deemed to refer to such successor entity.


7.Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
in person (to the Secretary of the Company in the case of notices to the Company
and to Johnson in the case of notices to Johnson) or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:






--------------------------------------------------------------------------------




If to the Company:


Whitestone REIT
2600 South Gessner Road, Suite 500
Houston, Texas 77063
Attention: Secretary


If to Johnson:


Mr. Bradford D. Johnson
2419B Brazoria St.
Houston, Texas 77019


or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


8.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement shall remain in full force and effect.


9.Miscellaneous. This Agreement has been duly approved and authorized by the
Board of the Company. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in a
writing signed by Johnson and the Company. This agreement shall inure to the
benefit of Johnson and his heirs, legatees and legal representatives. No waiver
by either party hereto at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or at any prior or subsequent time. No agreement or
representation, oral or otherwise, express or implied, with respect to the
subject matter hereof has been made by either party, which is not set forth
expressly in this Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas. In the event legal action is
instituted to enforce any provision of this Agreement, each party shall pay its
own cost and expense thereof. This Agreement, along with the LTIOP and all award
agreements between the Company and Johnson thereunder, and any subsequent
amendments approved in writing by Johnson and the Company, constitute the entire
agreements between the parties with the subject matter of this agreement and the
LTIOP and such award agreements, and all prior negotiations, discussions, and
agreements on that subject matter are hereby superseded.


10.Mutual Indemnification. Johnson and the Company, upon full settlement and
payout of this agreement, agree to mutually indemnify each other against any and
all future claims.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Johnson have signed this Agreement as of the
date first above written.


                            






WHITESTONE REIT


By /s/ James C. Mastandrea
JAMES C. MASTANDREA
Chairman and Chief Executive Officer


                            
/s/ Bradford D. Johnson
BRADFORD D. JOHNSON








